980 F.2d 724
Sheet Metal Workers' Local 28 of New Jersey Welfare Fundv.Gallagher (Edward); Sheet Metal Workers' National PensionFund v. Gallagher (Edward), Sharkey (Cornelius P., Jr.),Siminson (Charles), Taylor (Howard), Johnstone (Campbell),Morrison (Eugene), Sheet Metal Workers' Local Union 22 ofNew Jersey Welfare Fund, Sheet Metal Workers' Local Union 22of New Jersey Pension Fund
NO. 91-5690
United States Court of Appeals,Third Circuit.
Oct 09, 1992

1
Appeal From:  D.N.J.;   Appealing after remand 960 F.2d 1195


2
AFFIRMED.